UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 99-6586



In Re:   MICHAEL T. WATKINS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-98-651-3)


Submitted:   July 22, 1999                   Decided:   July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael T. Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael T. Watkins has filed a petition for a writ of mandamus

from this court seeking to have this court direct the district

court to remove his name from a state direct criminal appeal.

Mandamus is a drastic remedy to be used only in extraordinary cir-

cumstances.   See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   See In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992).     The party seeking mandamus relief

carries the heavy burden of showing that he has “no other adequate

means to attain the relief he desires” and that his entitlement to

such relief is “clear and indisputable.”     Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980). Watkins has not made such a

showing.   Accordingly, we deny Watkins’ motion to proceed in forma

pauperis and his petition for mandamus relief.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2